Citation Nr: 0708121	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left eye injury.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection a right shoulder 
disorder.

4.  Entitlement to a compensable rating for the residuals of 
a compression fracture at L5-S1 with degenerative joint 
disease.

5.  Entitlement to a compensable rating for the residuals of 
an avulsion fracture at C7. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to compensable ratings for the 
residuals of a compression fracture at L5-S1 with 
degenerative joint disease and the residuals of an avulsion 
fracture at C7 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not demonstrate the veteran 
has a present left eye disability as a result of an event, 
injury, or disease during active service.

3.  The evidence of record does not demonstrate the veteran 
has a present a right knee disability as a result of an 
event, injury, or disease during active service.

4.  The evidence of record does not demonstrate the veteran 
has a present right shoulder disability as a result of an 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A present left eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A present right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A present right shoulder disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2004 and November 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA regulations 
provide that congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that he has floaters in 
his left eye as a result of an injury when he was hit in the 
eye by a piece of clay pipe and that he has right knee and 
shoulder disorders as a result of the cumulative effects of 
strenuous activities during service.  He testified in March 
2006 that he had been distracted by the floater in his eye, 
but that his doctors had never indicated there was any 
problem with his vision as a result of this injury.  He also 
stated that he had right knee and shoulder pain, but that he 
had received no diagnosis nor treatment for these problems 
since service.  A March 2006 statement from the veteran's 
private chiropractor included no evidence of any right knee 
or shoulder disorders.

Service medical records show that in February 2003 the 
veteran sustained an injury to the left eye.  Records also 
show that he complained of chronic knee and shoulder pain at 
his June 2003 retirement examination.  He also gave a history 
of a left eye injury in February 2003, and complained of 
floaters.  VA eye examination in June 2004 provided a 
diagnosis of normal ocular examination with a history of 
floaters and trauma.  No vitreous floaters were identified in 
either eye.  At his June 2004 general medical examination the 
veteran complained of dull aching pain to the right knee and 
stated that he had experienced a giving way sensation three 
times over the previous year.  He also complained of dull 
nagging pain to the right shoulder with tenderness on 
movement.  An examination of the right knee and shoulder 
revealed no limitation of motion nor complaints of pain or 
discomfort.  There were no complaints of pain, weakness, 
fatigue, or lack of endurance with repetitive motion.  The 
diagnoses included right knee with negative X-rays and full 
range of motion and right shoulder with negative X-rays and 
full range of motion.  

Based upon the evidence of record, the Board finds no present 
left eye, right knee, and right shoulder disabilities are 
shown, to include as a result of any event, injury, or 
disease during active service.  While the veteran is shown to 
have complained about these disorders during active service 
and that he was engaged in activities as he described, there 
is no medical evidence of any present disability.  The June 
2004 VA examination opinions are persuasive as to these 
matters.

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe he has left eye, 
right knee, and right shoulder disorders as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. 
Derwinski, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for the residuals of a left 
eye injury is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection a right shoulder disorder 
is denied.


REMAND

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
increased rating claims and of which parties were expected to 
provide such evidence by correspondence dated in 
December 2004.  An additional VCAA notice addressing all 
elements of a claim.  was provided in March 2006.  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran contends compensable ratings are 
warranted for his service-connected cervical and lumbar spine 
disabilities.  He testified that he experienced daily pain 
and problems sleeping because of these disorders.  Although 
VA examination in June 2004 revealed no limitation of motion 
and no evidence of pain, a March 2006 report from his private 
chiropractor noted reduced cervical and lumbar spine motion 
and impaired functioning due to pain.  The treatment records 
of this private medical care provider, however, were not 
provided.  In statements dated in March 2006 two of the 
veteran's co-workers also reported that he had experienced 
problems on the job due to back and neck pain.  In light of 
the inconsistent evidence of record as to these disorders, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
treated him for his service-connected 
cervical and lumbar spine disorders since 
active service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of any unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and severity of 
his service-connected cervical and lumbar 
spine disorders.  A determination as to 
the effect of any pain should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
If the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


